TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00557-CR


Chandell Allen, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. 3040396, HONORABLE FRED A. MOORE, JUDGE PRESIDING


D I S S E N T I N G   O P I N I O N

		With all respect to the majority's thorough analysis of each "link" between Allen and
the contraband, I would hold that the combined and cumulative force of all of the evidence, when
viewed in the light most favorable to the verdict, is legally sufficient to support Allen's conviction. 
See Evans v. State, 202 S.W.3d 158, 164 (Tex. Crim. App. 2006).  When viewing the evidence in
a neutral light, I would also hold that the evidence is factually sufficient.  Accordingly, I would
affirm the judgment of the district court.

							____________________________________
							Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Onion
Filed:   March 7, 2008
Publish